Citation Nr: 0024046	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for erectile dysfunction 
secondary to service connected left testicle atrophy or 
service connected hernia residuals.

2. Entitlement to an increased (compensable) evaluation for 
service connected left testicle atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement to an increased (compensable) rating for left 
testicle atrophy.  A notice of disagreement was received in 
May 1998.  A statement of the case was issued in April 1999.  
A substantive appeal was received from the veteran in May 
1999. 

This matter also comes before the Board on appeal from an 
April 1999 decision by the VARO in Pittsburgh, Pennsylvania 
that denied the veteran's claim of entitlement to service 
connection for erectile dysfunction, as secondary to service 
connected left inguinal hernia repair, and left testicle 
atrophy.  A notice of disagreement was received in May 1999.  
A statement of the case was issued in July 1999.  A 
substantive appeal was received from the veteran in October 
1999. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claims on appeal has been 
obtained by the RO.

2. The veteran has presented no competent medical 
evidence tending to demonstrate that he suffers from 
erectile dysfunction as a result of his service 
connected left inguinal hernia repair and left 
testicle atrophy.

3. The veteran's service connected left testicle atrophy 
is not manifested by impotence; it is manifested only 
by complete atrophy.



CONCLUSIONS OF LAW

1. The claim of service connection for erectile dysfunction 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2. The criteria for a compensable evaluation for the 
veteran's service connected left testicle atrophy have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.115b, Diagnostic Codes 7523, 
7524 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Secondary service connection for erectile dysfunction.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  
38 C.F.R. §  3.310 (1999). Secondary service connection may 
be established for a disorder which is aggravated by a 
service-connected disability.  Allen v. Brown, 8 Vet. App. 
374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  This threshold 
requirement is critical since the duty to assist a veteran 
with the development of facts does not arise until the 
veteran has presented evidence of a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, the third Caluza requirement can also be met if 
there is evidence demonstrating that a disability is 
proximately due to or the result of a service-connected 
disease or injury or if there is evidence that a service-
connected disability has aggravated a non-service-connected 
disability. 38 C.F.R. § 3.310(a) (1999);  Allen.

The veteran and his representative contend that service 
connection is warranted for erectile dysfunction secondary to 
his service connected left testicle atrophy, and his left 
inguinal hernia scar.

According to Caluza, the first requirement of a well-grounded 
case is that there be current evidence of a disability.   
According to a letter from Dr. Hossain Sarajedini dated June 
1997, the veteran has a long history of prostatism and 
difficulty urinating, with gradual worsening of symptoms.  
The veteran has also suffered from epididymitis.  Eventually, 
the veteran's symptoms became worse, and in 1990, the veteran 
underwent a transurethral resection of the prostate (TURP).  
The TURP found that the veteran had severe urethral stricture 
at the distal penile urethra.  Eight months after surgery, 
the veteran developed Peyronie's disease, and, as a result, 
has since had difficulty maintaining an erection, and is 
unable to perform meaningful sexual activity.  This evidence 
is sufficient to find that the veteran suffers from erectile 
dysfunction, thus satisfying the first requirement of Caluza.

The second requirement of Caluza is that there be incurrence 
or aggravation of a disease or injury in service.  The 
veteran's service medical records (SMRs) indicate that he 
underwent surgery in service in September 1943 for repair of 
a left inguinal hernia.  A preservice left varicocele was 
also repaired at that time.  Preoperative examination showed 
that the testicles were normal.  Two days after the operation 
the scrotum was inflamed and two days thereafter the left 
testicle was hard, indurated, and tender.   The symptoms 
subsided with conservative treatment, however, the report of 
the veteran's separation examination conducted January 1945 
noted the absence of the left testicle.  The veteran is 
currently service connected for left testicle atrophy, and 
his hernia scar.  Clearly, the veteran had an injury in 
service sufficient to meet the second requirement of Caluza.

However, the Board notes that the veteran has presented no 
medical evidence linking his current erectile dysfunction to 
his in-service left testicle atrophy, or to his in-service 
hernia operation.  In his June 1997 letter, Dr. Sarajedini 
makes no mention of a relationship between the veteran's 
apparent erectile dysfunction and the left inguinal hernia 
repair or atrophied left testicle.  May 1990 records 
regarding the TURP performed at Bradford Hospital have also 
been associated with the claims file, and none of these 
records reflect that there was a medical relationship between 
the TURP (or the conditions leading to this procedure) or any 
erectile dysfunction, and the veteran's service connected 
left inguinal hernia repair and left testicle atrophy.

The veteran has stated that he believes that his erectile 
dysfunction is related to his service connected conditions.  
The Board points out that contentions made by the veteran or 
his representative to the effect that the veteran suffers 
from erectile dysfunction related to his left testicle 
atrophy or his in-service hernia operation are not competent 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Without medical evidence linking the veteran's erectile 
dysfunction to his service connected disabilities, the third 
prong of Caluza is not met, and this claim is found to be not 
well grounded.

In sum, the Court has specifically held that a service 
connection claim is not well-grounded if there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, or to show that a 
preexisting disability was aggravated during service.  
Caluza.  The veteran has presented no competent medical 
evidence that he has erectile dysfunction that was incurred 
during his active duty service or that this disability is 
related to his service-connected left testicle atrophy or 
hernia condition. This claim therefore does not meet all the 
requirements set forth by the Court in Caluza for a claim to 
be found well-grounded.  Accordingly, the Board is compelled 
to find that this claim is not well-grounded.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.




II.  Increased rating for left testicle atrophy.

As a preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist. Id.

For historical purposes, in July 1955, the Board established 
service connection for the absence of a left testicle, based 
on a review of the veteran's service medical records (SMRs) 
which indicated, as noted above, that he underwent surgery in 
service in September 1943 for repair of a left inguinal 
hernia, and that a preservice left varicocele was also 
repaired at that time.  Preoperative examination showed that 
the testicles were normal.  Two days after the operation the 
scrotum was inflamed and two days thereafter the left 
testicle was hard, indurated, and tender.   The symptoms 
subsided with conservative treatment, however, the report of 
the veteran's separation examination conducted January 1945 
noted the absence of the left testicle.  The Board also noted 
that in the report of a VA examination conducted in April 
1955, a diagnosis of absence of the left testicle was given.

In August 1955, the RO implemented this Board decision, and 
assigned a noncompensable evaluation for the service 
connected left testicle atrophy.  Special monthly 
compensation for the loss of use of a creative organ was also 
assigned.

The veteran filed a claim in August 1997 for an increased 
rating for his left testicle atrophy.  Essentially, it is 
maintained that the evaluation currently assigned for the 
veteran's left testicle atrophy is not adequate, given the 
current symptomatology of this disorder.   It appears that 
the veteran is claiming an increased rating for his left 
testicle atrophy because he has impotence, and that his 
impotence is a manifestation of that disability.

As noted above, Dr. Sarajedini indicated, in his letter of 
June 1997, that the veteran currently suffers from erectile 
dysfunction due to Peyronie's disease, which he has suffered 
from since about 8 months after he had a TURP in 1990.  Dr. 
Sarajedini also noted in that letter that the left testicle 
had been removed, but that the right testicle was normal.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7 (1999).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the ratings criteria, a noncompensable evaluation is 
provided for complete atrophy of one testicle.  Atrophy of 
the testicle only becomes compensable when both testicles are 
atrophied or missing, or when the non-service connected 
testicle does not function.  38 C.F.R. § 4.104, Diagnostic 
Codes 7523, 7524 (1999).  Clearly, the veteran was 
appropriately rated as 0 percent service connected for left 
testicle atrophy.  (As noted, the veteran has been receiving 
special monthly compensation for the loss of use of a 
creative organ.)  There is no indication, nor has it been 
alleged, that the veteran's right testicle is nonfunctioning.  
In fact, Dr. Sarajedini, in his letter, noted that the right 
testicle was normal.

As noted, the veteran contends that he should receive an 
increased rating for his left testicle atrophy because it is 
causing his impotence.  However, there is no medical evidence 
of record indicating that the veteran suffers from impotence 
related to his left testicle atrophy.  Dr. Sarajedini, in his 
letter, does not give any reasons as to why the veteran 
contracted Peyronie's disease, or why he suffered from 
prostatism and urethral stricture that was so severe it 
required a TURP.  Dr. Sarajedini also does not offer any 
opinion as to the etiology of these disabilities.

In conclusion, the Board finds that the evidence establishes 
that the veteran's service connected atrophy of the left 
testicle is no more than 0 percent disabling under the 
applicable schedular criteria.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied. 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for erectile dysfunction 
secondary to service connected left testicle atrophy or 
service connected hernia residuals is denied.

Entitlement to an increased (compensable) evaluation for 
service connection for left testicle atrophy is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

